Citation Nr: 1207569	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a disability of the muscle and joints, claimed as fibromyalgia.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran had active duty service in May 1980 and also from June 1978 to September 1978.  She also served in the South Carolina Army National Guard from April 1996 to May 2001, with a confirmed period of Inactive Duty Training (INACDUTRA) on November 6, 2009.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran then testified at a videoconference hearing at the RO in December 2006, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is of record.  

The issue on appeal was also before the Board in September 2007, at which time the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development.  After providing the Veteran with a February 2009 VA examination, the RO returned the appeal to the Board, and, in a June 2009 decision, the Board denied the Veteran's claim for entitlement to service connection for a disability of the muscle and joints, claimed as fibromyalgia.  Thereafter, she filed a timely appeal of the Board's decision with the U.S. Court of Appeals for Veterans Claims (Court).  In February 2010, the Court vacated the Board's decision and remanded the matter for further consideration consistent with a Joint Motion for Remand (Joint Motion).

In November 2010, the Board again remanded the case to the AMC for additional development and consideration.  This development was accomplished.  In April 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board remanded this case in November 2010 for examination and medical opinion on the nature and etiology of the claimed fibromyalgia.  The AMC then arranged a VA examination and opinion in February 2011, with an addendum opinion in April 2011, providing an opinion against the possibility that the Veteran's claimed fibromyalgia disability is due to an accident in November 1999, while serving on a period of INACDUTRA.  The Board finds that the VA examination and accompanying opinion is adequate to decide the issue, as it is predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  

However, in the course of the above-mentioned February 2011 VA examination on the fibromyalgia claim, the Veteran reported that she is currently on Social Security Administration (SSA) disability.  This significantly raises the possibility of outstanding SSA disability records that may be pertinent to her claim on appeal.  It does not appear that the AOJ has yet obtained such records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  Consequently, another remand is necessary to obtain any outstanding SSA disability records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her a Supplemental SOC (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

